The motion court properly denied disqualification of defendant’s attorneys in the instant collection action. The company represented in negligence cases by defendant’s attorneys during a period ending ten years ago, under retainer by that company’s liability insurers, is not the same corporate entity as plaintiff herein. Nor is there any substantial relationship between the issues in the present litigation and the subject matter of defendant’s attorneys’ prior representation (see, Lightning Park v Wise Lerman & Katz, 197 AD2d 52, 55). Plaintiff has also failed to establish that any confidences were revealed during the prior representation, much less that any confidences which were revealed are substantially related to the present litigation and defendant’s attorneys thereby gained some advantage not otherwise available (supra). Concur—Sullivan, J. P., Ellerin, Kupferman, Williams and Mazzarelli, JJ.